DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David P. Emery on March 1, 2022.
The application has been amended as follows:
IN THE CLAIMS:
Claim 9, line 4:  the phrase “an outside” has been changed to --the outside--.
Claim 10, line 13:  the phrase “an outside of the casing” has been changed to --the outside of the casing,--.
Allowable Subject Matter
Claims 1-11 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious the claimed combination of elements recited in claims 1, 4, 8, and 10, wherein a transmission device includes a transmission mechanism, a casing that holds the transmission mechanism, a control device located on an outside of the casing that electronically controls the transmission device, the control device including a connector terminal (claim 1), one end of the connector terminal being lower than another end of the connector terminal (claim 1), the connector terminal extending radially from an axial of rotation of a drive shaft that extends from the transmission device (claim 1), the transmission device having a differential device (claim 4), the control device including a heating element mounted on a control board (claim 8), a heat-dissipating material located between the control board and a case of the control device (claim 8), the casing having a radially extending flange part that fastens the casing to a holding case of the transmission device (claim 10), and at least part of the control device overlaps the flange part when viewed in an axis-of-rotation direction (claim 10).  While the prior art discloses drive devices, transmission devices, transmission mechanisms, drive sources, control devices, electrical connections, connector terminals, control boards, and flanges, the prior art does not teach or render obvious the drive devices as claimed.  One of ordinary skill in the art would not be motivated to connect the elements of each prior art reference to make the applicant's invention absent improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656